DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKee (US 4,113,179).
	In regard to claim 1, McKee discloses a plug connector 10 comprising: 
an insulating housing (claims 1, 7) having a width direction extending along a left-and-right direction; 
a plurality of plug terminals 20 retained by the insulating housing and arranged in two rows in the width direction of the insulative housing, the plug terminals 20 of each row being arranged in an upper-and-lower direction and spaced away from each other in the upper-and-lower direction, each plug terminal 20 extending along a front-and-back direction; and 
a cable (not shown, wire-receiving channel 16) comprising a plurality of core wires correspondingly and electrically connected with the plug terminals 20
In regard to claim 2, McKee discloses the insulating housing comprises a first insulating body 14, a second insulating body 22 (left) and a third insulating body 22 (right), the first insulating body 14 comprises two opposite vertically-extending surfaces, each of the vertically-extending surfaces includes a plurality of passages 16, the second insulating body and the third insulating body are arranged face to face along the left-and-right direction for defining a receiving space (see illustrated drawing below) therebetween, each plug terminal 20 comprises a retaining arm 18 fixed in the passage 16 and a contacting arm 20 extending forward from the retaining arm 18 into the receiving space.

In regard to claim 15, McKee discloses a connector assembly, comprising: a plug connector 10 comprising:
an insulating housing (claims 1, 7) with a width extending along a left-and-right direction; 
a plurality of plug terminals 20 retained by the insulating housing and arranged in two rows in the left-and-right direction, each plug terminal 20 extending along a front-and-back direction; and 
a cable (not shown, wire-receiving channel 16) comprising a plurality of core wires correspondingly and electrically connected with the plug terminals 20; and
a socket connector 12 comprising:
an inner plastic block 38; 
an outer plastic frame 42 surrounding the inner plastic block 38; and 
a plurality of socket terminals 36 retained by the inner plastic block 38 and also arranged in two rows in the left-and-right direction, the plug terminals 20 respectively and electrically connecting with the socket terminals 36, the socket terminals 36 of each row being separately arranged in the upper-and-lower direction, each socket terminal 36 extending along the front-and-back direction, too.

In regard to claim 16, McKee discloses the outer plastic frame 42 comprises a bottom wall (see illustrated drawing below), a top wall (see illustrated drawing below), a left wall, a right wall and a rear wall (opposite side of the bottom wall), the bottom wall, the top wall, the left wall, the right wall and the rear wall cooperatively defining the receiving channel, the inner plastic block 38 extends from the rear wall into the receiving channel, the inner plastic block 38 comprises a left sidewall which is opposite to the left wall of the outer plastic frame and a right sidewall which is opposite to the right wall of the outer plastic frame 42.

In regard to claim 17, McKee discloses the socket terminals 36 comprise a plurality of first contacting portions and a plurality of second contacting portions, the first contacting portions protrude from the left sidewall of the inner plastic block 38 and face towards the left wall of the outer plastic frame 42, the second contacting portions protrude from the right sidewall of the inner plastic block 38 and face towards the right wall of the outer plastic frame 42.


[AltContent: textbox (back)][AltContent: textbox (front)][AltContent: textbox (left)][AltContent: textbox (right)][AltContent: textbox (lower)][AltContent: textbox (upper)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (receiving space)][AltContent: arrow][AltContent: textbox (top wall)][AltContent: connector][AltContent: textbox (bottom wall)][AltContent: connector]
    PNG
    media_image1.png
    420
    541
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee in view of Davis (US 5,409,400).
In regard to claims 3, 4, McKee does not disclose the securing assembly as claimed in claims 6 and 7.
Davis discloses a securing assembly 12 enclosing the first insulating body (see illustrated drawing below), the plug terminals 51 and the core wires 21; 
wherein the securing assembly 12 comprises a left plate 52 and a right plate 52, the left plate and the right plate respectively and oppositely located beside the first insulating body, the second insulating body (see illustrated drawing below) and the third insulating body (see illustrated drawing below) are exposed outside of the securing assembly;
wherein the second insulating body and the left plate are located at the same left side of the first insulating body, the second insulating body is positioned at the front of the left plate, the third insulating body and the right plate are located at the same right side of the first insulating body, the third insulating body is positioned at the front of the right plate.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Mckee by constructing the securing assembly as disclosed by Davis in order to shield the exposed connection between the terminals and the core wires of a cable and provide a cable strain relief (see back ground of the invention).



[AltContent: textbox (3rd insulation body)][AltContent: connector][AltContent: textbox (2nd insulation body)][AltContent: connector][AltContent: textbox (1st insulation body)][AltContent: connector]
    PNG
    media_image2.png
    542
    543
    media_image2.png
    Greyscale



In regard to claims 5-7, Official Notice is taken that both the concept and the advantages of providing for fastener mechanism which include various sizes and shapes fasteners in order to fasten members together are well known and expected in the art.
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 8, the prior art fails to provide, teach or suggest each of the left plate and the right plate of the securing assembly comprises a plastic piece and a metal piece, the metal piece comprises a base portion and a plurality of first fastening portions, the base portion is embedded in the plastic piece and the first fastening portions laterally outwardly bend from the upper and lower ends of the base portion, the plurality of receiving holes are formed on the first fastening portions. In regard to claims 11, the prior art fails to provide, teach or suggest the plug connector comprises a butting assembly, an outer shell and a latch, the butting assembly wraps the second insulating body and the third insulating body, the outer shell wraps the securing assembly, and the latch pivotally connects to the butting assembly and is movable on the outer shell.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are directed to the same invention as that of claims 1-17 of commonly assigned copending application number 17/143,522. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Claims 1-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of copending Application No. 17/143,522 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because though not verbatim, they claim the same invention as claims 1-17 of the above copending Application.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
9/20/2022


/THO D TA/Primary Examiner, Art Unit 2831